                                                   April 28, 2021

Hon. Naomi R. Buchwald
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007


                      Re:    United States v. Hai Long Huang, 19-CR-853 (NRB)


Dear Judge Buchwald:

       I write, with the consent of the government, to request an adjournment of the status
conference in this case, currently scheduled for May 6, 2021.

        The government and the defense have been engaged in substantive plea negotiations,
and both sides believe we are very close to a resolution. Once the plea is finalized, the plea
agreement must be translated and I have to meet with Mr. Huang. Because the parties do not
believe that can be accomplished by May 6, we respectfully request the conference to be
adjourned by 30 days. It is very likely that we will request the status conference to become a
change of plea conference before that time.

       If the Court grants this request, Mr. Huang consents to a waiver of time under the
Speedy Trial Act from May 6 to the date of the next conference, to allow plea negotiations to
continue.

     Thank you very much for your consideration.
 Application granted. The
 conference is adjourned until                Respectfully submitted,
 June 8, 2021 at 11:30 a.m. The
 Court excludes time under the                       /s/
 Speedy Trial Act until that
                                              Florian Miedel
 date. See 18 U.S.C. § 3161(h)                Attorney for Hai Long Huang
 (7)(A).
 SO ORDERED.

cc: AUSA Elizabeth Espinosa

                                              Dated:      April 28, 2021
